       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                ______________________________

THE ANDERSON LIVING TRUST f/k/a
THE JAMES H. ANDERSON LIVING
TRUST, et al.,

               Plaintiffs,

       v.                                                            No. 13-CV-00909 WJ/CG

ENERGEN RESOURCES CORPORATION,

               Defendant.

                MEMORANDUM OPINION AND ORDER
  GRANTING PLAINTIFFS’ NARROWED MOTION FOR CLASS CERTIFICATION

       THIS MATTER comes before the Court upon Plaintiffs’ Narrowed Motion for Class

Certification Filed Pursuant to District Court Order of July 23, 2018 (Doc. 235). Having reviewed

the parties’ pleadings and the applicable law, the Court finds that Plaintiffs’ motion is well-taken

and, therefore, is granted.

                                        BACKGROUND

       Plaintiffs are four trusts owning royalty interests in oil and gas wells that filed a putative

class action complaint against Defendant Energen Resources Corporation (“Energen”). Energen

is the owner and operator of oil and gas wells in the San Juan Basin, located in Northwestern New

Mexico and Southern Colorado. Plaintiffs allege that Energen was systematically underpaying

royalties due them from the production of oil and gas from the wells in which they own royalty

interests. On appeal, the Tenth Circuit affirmed this Court’s rulings granting summary judgment

to Defendant on claims asserted by two of the Plaintiffs, but remanded certain claims asserted by

the Neely-Robertson Revocable Family Trust which owns royalty interests in New Mexico oil and
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 2 of 19



gas wells, and the Tatum Living Trust which owns royalty interests in wells located in Colorado.

See Anderson Living Tr. v. Energen Res. Corp., 886 F.3d 826, 847 (10th Cir. 2018) (“ALT”).

        Energen Resources Corporation operated and produced natural gas from approximately

112 wells in the State of Colorado (see Energen’s expert report, Doc. 158-1, p. 15) from 2004 until

2015, when it conveyed its interests to Southland Royalty Company. Energen’s gathering, treating

and processing agreements with “Red Cedar” allowed the use, as fuel, natural gas from Energen’s

Colorado wells for compression, gas movement, gathering, treating and processing volumes of

natural gas produced from the Tatum Trust and Class Members’ wells. It is undisputed that

Energen does not pay royalty on the volumes of gas produced from the Tatum Trust and putative

Class wells, which gas is used for compression, field fuel and plant fuel by Energen and its

contracting parties, principally Red Cedar Gathering Company.

        As Defendant notes, Plaintiffs now seek to certify a much different class than they

originally proposed. Plaintiffs no longer seek to certify a class consisting of all Colorado and New

Mexico royalty owners and instead restrict the proposed class to the Tatum Trust (“Trust”) and

only Colorado royalty owners with interests in the 153 leases at issue in this case. Also, Plaintiff

seeks class certification based on a single underpayment theory, namely that Energen failed to pay

additional royalties on gas used as fuel and that Energen breached its duty of good faith and fair

dealing by failing to disclose all deductions related to those royalties. Plaintiffs define the putative

class as:

        All persons or entities who own non-cost bearing interests that are subject to the
        Class oil and gas leases productive of natural gas and other hydrocarbons in the State
        of Colorado, which were previously owned in whole or in part by Energen and its
        predecessors by name change, conveyance or acquisition. Southland Royalty
        Company LLC now owns the leases.




                                                   2
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 3 of 19



Doc. 235 at 4. These oil and gas leases provide for the payment of royalty on natural gas used off

the lease premises, and do not contain other language which indicates the lessor is to share the

expense or cost of off-lease processes or gathering activity for which the fuel gas is used.

Colorado has adopted a version of the marketable condition rule, which in its purest form requires

the lessor to market the gas solely at its expense. Under Colorado law, the marketable condition

rule applies only when the lease does not provide otherwise. ALT, 886 F.3d at 830.

                                               DISCUSSION1

        The trial court may certify a class only if, after rigorous analysis, it determines that the

proposed class satisfies the prerequisites of Federal Rule of Civil Procedure 23(a). Trevizo v.

Adams, 455 F.3d 1155, 1163 (10th Cir. 2006). Rule 23(a) imposes four prerequisites for class

certification:

        (1) the class is so numerous that joinder of all members is impracticable;
        (2) there are questions of law or fact common to the class;
        (3) the claims or defenses of the representative parties are typical of the claims or
        defenses of the class; and
        (4) the representative parties will fairly and adequately protect the interests of the class.

        Rigorous analysis by the district court before granting class certification is necessary

because of the “potential unfairness to the class members bound by the judgment if the framing of

the class is overbroad.” Trevizo v. Adams, 455 F.3d 1155, 1163 (10th Cir. 2006) (citing

Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982).

        A class action may be maintained if Rule 23(a) is satisfied and if falls into one of the types

of class actions described in Rule 23(b). Plaintiff contends that the putative class satisfies Rule




1
  Both parties have submitted expert reports. Doc. 235-1 (Kaplin Rep’t) and Doc. 240-1 (Emory Rep’t). In reaching
its conclusion here, the Court has accorded them the proper weight when considering them along with the other
evidence presented by the parties.


                                                       3
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 4 of 19



23(b)(3)’s requirements of predominance and superiority. Harrel’s LLC v. Chaparral Energy,

LLC (Naylor Farms, Inc.), 923 F.3d 779, 789 (10th Cir. 2019).

       Rule 23(c) requires the Court to “define the class and the class claims, issues, or defenses.”

Fed. R. Civ. P. 23(c)(1)(B); see Abraham v. WPX Prod. Prods., LLC, 317 F.R.D. 169, 254 (D.N.M.

2016) (citing cases); Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 592–93 (3d Cir.2012)

(“essential” prerequisite to a rule 23(b)(3) class action is that the “class must be currently and

readily ascertainable based on objective criteria”). It is Plaintiffs’ burden to show that the proposed

class complies with Rule 23. Wallace B. Roderick Revocable Living Tr. v. XTO Energy, Inc., 725

F.3d 1213, 1218 (10th Cir. 2013).

I.     Rule 23(a) Requirements

       A.      Numerosity

       Rule 23(a)(1) requires that the putative class membership be sufficiently large to warrant a

class action, because the alternative of joinder is impracticable. Some courts have held that

numerosity may be presumed at a certain number; the Tenth Circuit, however, “has never adopted

such a presumption.” Abraham v. WPX Prod. Prods., LLC, 317 F.R.D. 169, 220 (D.N.M. 2016)

(citing Trevizo v. Adams, 455 F.3d 1155, 1162 (10th Cir.2006). Defendant does not challenge this

factor and the Court finds that the proposed class is so numerous that joinder of all members is

impracticable. This factor is therefore satisfied.

       B.      Commonality

       Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” Fed.

R. Civ. P. 23(a)(2) (emphasis added). A single common question will suffice to satisfy rule

23(a)(2), but the question must be one “that is central to the validity of each one of the claims.”

Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 374 (2011), cited in Abraham v. WPX Prod. Prods.,



                                                     4
        Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 5 of 19



LLC, 317 F.R.D. 169, 221 (D.N.M. 2016). The focus of Rule 23(a)(2)’s commonality requirement

is not so much on whether there exist common questions, but rather on “the capacity of a classwide

proceeding to generate common answers apt to drive the resolution of the litigation.” Wal-Mart,

564 U.S. at 350, cited in Naylor Farms, Inc. v. Chaparral Energy, LLC, 923 F.3d 779, 789 (10th

Cir. 2019) (emphasis in original).

                  Variations in Leases Language

         Energen contends that the Trust’s fuel gas claim also is atypical of any claim held by the

putative Class Members and that in fact, only two leases are the same as the leases held by the

Trust. The leases expressly require royalties to be paid on gas used as fuel, because they “explicitly

prohibit Energen from deducting post-production costs.” ALT, 886 F.3d at 848-49. Defendant

points to language in the Tatum leases:

         3/16 of the gross proceeds received by Lessee for all gas (including all substances
         contained in such gas) recovered or separated on the leased premises, produced from
         the leased premises and sold by Lessee in an arms’ length transaction . . . .

                 ***
         Lessor shall not bear, directly or indirectly, any production or post-production cost or
         expenses, including without limitation, cost or expenses for storing, separating,
         dehydrating, transporting, compressing, treating, gathering, or otherwise rendering
         marketable or marketing the Products, and no deduction or reduction shall be made
         for any such costs and expenses in computing any payment, or the basis upon which
         any payment is, to be made to Lessor . . . .

         Doc. 235-3, ¶¶3(b) & (d). Defendant contends that there are only two other leases of the

153 leases containing the same language forbidding Energen from deducting the in-kind post-

production cost of fuel gas and that the other leases contain different language as to the allocation

of post-production costs.2 Defendant has attached portions of several leases to their response in

order to illustrate some of the variations in lease language:


2
   While Defendant claims that only two other leases of the 153 leases contain the same language as the Trust
forbidding Energen from deducting the in-kind post-production cost of fuel gas; Plaintiffs’ expert states that there

                                                          5
        Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 6 of 19




    -    Leases that expressly permit the deduction of costs associated with compression and
         gathering. Ex. E at ¶ 3; Ex. G at §3 & Ex. A at 1;
    -    Leases that expressly preclude the deduction of these costs. Ex. F at ¶¶ 3, 19.
    -    Leases that provide for payment on the “amount realized” from the sale of gas in a certain
         condition. Ex. H;
    -    Leases that require royalties to be paid on the “greater of” the market value of the natural
         gas at the well in a condition acceptable for delivery into a transmission pipeline, or the
         gross proceeds received for the sale of such gas. Ex. J at ¶ 4. These leases require an
         evaluation of the natural gas’ condition to determine the allocation of costs, which is not
         required by the Trust’s leases. Ex. 3 to Mot. at ¶¶ 3(b) and (d).
    -    Leases that are silent on how post-production costs should be allocated. Exs. C-D.

Doc. 240 at 4-5. Plaintiffs claim that this is a “strawman” argument because the “root” of the

Trust’s claim for underpayment of royalty on gas used as fuel is not the allocation or deduction of

post-production costs, but rather the obligation that royalty be paid on gas used as fuel off the

leased premises.3 Plaintiffs’ focus is correct, based on both parties’ acknowledgment that the fuel

gas claim is the single underpayment theory being pursued by Tatum and the putative class, Doc.

235 at 1-2; Doc. 240 at 2, despite Defendant’s attempt to steer the claim elsewhere to post-

production allocation as the common issue. In its appeal decision, the Tenth Circuit held that the

express language of the Tatum lease requires Energen to pay royalty on gas used from the leased

premises when use of the gas occurs off the premises, reversing this Court’s ruling on the fuel gas

issue. ALT, 886 at 850 (10th Cir. 2018).



are only “two leases that are treated differently based on lease language and this is only due to a direct request from
the lessor.” Doc. 235 at 5. It is not clear whether the differences are based on whether the terms are express rather
than implied under Colorado law. These differences are not critical to the Rule 23 commonality analysis here.
Plaintiff states that of the 153 leases at issue, there are only five leases which state that the lessor must share the
expense of activities for which fuel gas is used, and that these have been eliminated from the list of putative class
members. See Doc. 244-1.

3
  Defendant presents another “strawman” argument, claiming that Plaintiffs cannot use common evidence of a
“uniform payment methodology” to satisfy commonality. Doc. 240 at 17. Defendant is correct in that payment
methodology does not establish commonality, particularly where a lease would have to be examined to know when
the gas became marketable and therefore subject to royalty. Roderick, 725 F.3d at 1219 (payment methodology is
“not capable of class-wide resolution”). However, Plaintiffs are not relying on any form of “payment methodology”
to argue any of the Rule 23 factors. Id. (rejecting uniform payment methodology as basis to establish either
commonality or predominance).

                                                           6
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 7 of 19



       Plaintiffs have submitted a chart exhibit that was prepared by their expert. See Doc. 235-1.

The chart consists of five columns with the last two columns setting forth the free use clause and

the gas royalty provision specifying any limitations to the use of free gas. Doc. 235-1; see ALT at

848 (noting that a “free use” clause may be limited by other lease provisions). According to the

chart, each one of leases specifically states that the lessee is to pay royalty on gas used as fuel off

the premises. There are some variations with regard to the listed royalty provisions. Cmp. Doc.

235-1, #8690 (“Gross Proceeds and [sic] specifically prohibits charging of production and post-

production charges” with #8718 (“gas and the constituents . . . market value at the well . . . Of the

product so sold or used . . . amount realized from such sale”). Defendant claims that these

variations in the lease language preclude a finding of commonality, but these variations do not

defeat commonality that exists.

       For illustration, Plaintiffs point to two cases where variations in lease language did not

negate the common question related to an implied duty to pay post-production costs under

Colorado law. See Rhea v. Apache Corp., No. CIV-14-0433-JH, 2019 WL 1548909, at *8 ( Feb.

15, 2019) and Naylor Farms, Inc. v. Chaparral Energy, LLC, 923 F.3d 779, 790 (10th Cir. 2019).

Energen tries to distinguish Rhea and Naylor Farms by suggesting that the royalty language in

those leases did not vary from lease to lease, but this is not so. The courts in both Rhea and Naylor

Farms did find language variations within the leases but nevertheless concluded that the leases

contained clauses creating the implied duty to market as a common question, despite those

differences (and thanks to lease charts created by plaintiffs in those cases). Rhea, 2019 WL

1548909, at *8 (“Here, like Naylor Farms, the court has confirmed that plaintiff's lease chart

demonstrates that the leases in this case contain clauses creating the implied duty to market”). The

Court agrees with Plaintiffs that Rhea and Naylor Farms support their position. The leases in those



                                                  7
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 8 of 19



two cases created a “uniform obligation to bear post-production costs.” Here too, the proposed

class consists of Colorado royalty owners with leases that impose a single and uniform obligation:

to pay royalty on gas used as fuel.

        Energen does not offer any cases which hold that variations in lease language in themselves

preclude a finding of commonality. Energen cites to Wallace B. Roderick Revocable Living Tr. v.

XTO Energy, Inc. for just that purpose; however, the Tenth Circuit did not remand the case because

of variations in lease language but because plaintiffs in that case had failed to carry out their burden

to investigate, review the leases and determine if any leases “negated” the implied duty to market.

725 F.3d at 1219 (“On remand, the Trust could, for example, create a chart classifying lease types

. . . and . . . the district court could decide that no lease type negates the [implied duty to market]”).

In contrast, Plaintiffs here have already done the necessary review and categorization of the leases

that are included within the putative Class. Thus, any language differences among lease provisions

concerning post-production deductions do not defeat commonality. See, e.g., Abraham, 317

F.R.D. at 221 (citing Adamson v. Bowen, 855 F.2d 668, 676 (10th Cir.1988) (commonality is not

defeated here where the claims of individual putative class member may differ factually); In re

Intelcom Group Sec. Litig., 169 F.R.D. 142, 148 (D.Colo.1996) (factual differences in the claims

of the individual putative class members “should not result in a denial of class certification where

common questions of law exist”).

        Plaintiff’s lease chart identifies the fuel gas claim that is common to the Colorado royalty

owners. See Naylor Farms, 923 F.3d at 795 (plaintiff’s preparation of chart categorizing leases

at issue by royalty language was “precisely what a plaintiff should do to establish commonality . .

. .”) (citing Wallace B. Roderick Revocable Living Tr. v. XTO Energy, Inc., 725 F.3d 1213, 1220

(10th Cir. 2013); see also Abraham v. WPX Prod. Prods., LLC, 317 F.R.D. 169, 249 (D.N.M.



                                                    8
      Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 9 of 19



2016) (suggesting that on remand, plaintiffs could “create a chart classifying lease types” to

establish predominance).

               Quality of Gas

       Energen contends that the proposed class does not meet the requirement of commonality

because of differences in the quality of natural gas produced from Energen’s wells and differences

in market locations. Some gas could meet downstream specifications prior to processing while

some natural gas requires processing to meet those specifications. These questions relate to when

gas becomes marketable. See Roderick, 725 F.3d at 1219 (“Once gas is in marketable condition,

the [implied duty to market] is satisfied—regardless of whether a market exists at that location.”).

Thus, Energen argues, post-production deductions would be proper for gas that has been

determined to be marketable at the well, but would be a breach of the implied duty to market where

gas quality affects the point at which the gas becomes marketable. Id.

       There are two flaws with Defendant’s argument. First, and as mentioned above, the

underpayment claim being asserted by the proposed Class is not the deduction of post-production

costs but rather the obligation that royalty be paid on gas used as fuel off the leased premises. Any

differences in allocation of post-production costs relate more to the calculation of damages, which

is not before the Court. See Naylor Farms, 923 F.3d at 790 (finding that any “variations in lease

language” were related to damages and “did not defeat either commonality or predominance”).

Second, as Plaintiffs point out, Energen’s own expert identifies 87 of the 96 Energen wells in

Colorado as “coalbed methane” (“CBM”) and only 9 as “conventional.” Doc. 244-2. CBM always

requires gathering and treating before it can meet pipeline specifications and become marketable.

All are subject to a single gathering agreement with Red Cedar and go only to CBM processing

plants at Red Cedar and Val Verde. Id. at 28. So, even with regard to an allocation of post-



                                                 9
      Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 10 of 19



production costs, there is a common issue among the leases because the point of marketability is

not as variable or individual as Defendant claims it would be. As the Tenth Circuit noted in its

appeal decision:

       The processing of natural gas into a marketable condition is complicated and
       depends on whether the gas comes from an oil well (casinghead gas), gas well
       (conventional natural gas), or from coal seams (coalbed methane gas).


Anderson Living Trust v. Energen Res. Corp., 879 F.3d 1088, 1094, n.7 (citing ConocoPhillips

Co. v. Lyons, 2013- NMSC 009, 299 P.3d 844, 849-50 (N.M. 2012); see also ALT, 886 F.3d 826,

847 (10th Cir. 2018) (description of processing for coalbed methane gas). Any differences in gas

quality and composition from the wells from the Trust and the proposed Class royalty owners

therefore do not defeat commonality.

       Breach of Good Faith and Fair Dealing

       This claim is based on Plaintiffs’ allegation that Energen did not disclose the material facts

of deductions from the volumes and values of gas produced from the putative Class Members’

wells. Defendant contends that this claim lacks commonality for two reasons, but the Court finds

neither persuasive enough to deny class certification on the commonality factor. First, Energen

argues that the leases in question do not expressly address the allocation of post-production costs

such as fuel gas and so whether Energen owed a duty to a royalty owner to identify the volumes

of gas used as fuel is a lease-by-lease determination that prevents class certification. This argument

veers off from the sole underpayment claim asserted in this case under a theory of breach of good

faith and fair dealing: that Energen never reported to the Trust the actual volumes of gas produced

and that it would cost more to make the check stub larger in order to incorporate that information.

See Doc. 235 at 7-8; Doc. 158-2 at 10-13. That issue relates to the Trust’s fuel gas claim separate

and remains separate and apart from post-production deductions in general.


                                                 10
      Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 11 of 19



       Second, Defendant contends that the leases have not been examined to determine whether

they confer any discretion on Energen with respect to the contents of its monthly royalty payment

statements. The degree of Energen’s discretion is a matter best left to the merits of the breach

claim. The sole question here is whether the claim presents a common question among the putative

Class members, and the Court finds that it does.

       Plaintiffs have satisfied their burden of showing a common question “that is central to the

validity of each one of the claims.” Abraham, 317 F.R.D. at 221. The Trust and the putative

royalty owners have the same factual claims: (a) that they have an oil and gas lease that requires

Energen to pay royalty on fuel gas; and (b) that Energen did not pay the Trust or any of the class

members for fuel gas taken from their wells, nor did they report to them the fuel gas taken.

       C.      Typicality/Adequate Representation

       Commonality, typicality, and adequacy of representation “tend to merge,” because each

concerns whether “the named plaintiff’s claim and the class claim are so interrelated that the

interests of the class members will be fairly and adequately protected in their absence.” Wal-Mart,

564 U.S. at 350 n.5.

       Energen contends that the Trust’s fuel gas claim also is atypical of any claim held by the

putative class members and that it is an inadequate Class representative. Unlike the other leases,

the Trust’s leases expressly address the allocation of post-production costs such as fuel gas, and

therefore do not require an analysis of whether the gas is “marketable” prior to the use of fuel gas,

or whether costs can be deducted for some post-production services, but not others. Many of the

other leases do not address the allocation of costs and thus are subject to the implied duty to market,

and the Trust has no claim for breach of this implied duty. Defendant is correct that the Trust’s

“implied duty to market” claim was dismissed by the Court. See Doc. 232 (Court’s Mem. Op. &



                                                  11
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 12 of 19



Order) at 5-8.4 However, Plaintiffs do not define the potential Class either as royalty owners with

express post-production lease provisions or as royalty owners with a common breach of implied

duty to market pursuant to Colorado law—and Energen has acknowledged this. See Doc. 240 at

12 (noting that Plaintiffs initially pursued a claim on behalf of all owners “based on an overarching

implied duty that applied irrespective of individual lease language . . . [but now] the Trust has

narrowed its proposed class owners paid only under certain leases . . . .”).

        The potential Class is now defined as those with royalty owners with leases that required

Energen to pay for gas used as fuel off the premises. Despite the Trust’s express terms regarding

allocation of post-production costs, the Trust’s claim and the class claim are sufficiently

interrelated so that the claim is typical of the class, and the interests of the class members will be

fairly and adequately protected in their absence. See Abraham, 317 F.R.D. 169 (D.N.M. 2016)

(typicality requirement for class certification was satisfied on claims brought by present and former

owners of royalty interests in oil and gas leases against oil and gas producers where proposed class

members shared same claims, regardless of variations in lease language, and all class members

benefited from proposed damages calculation).

II.     Rule 23(b) Requirements

        A class action satisfies Rule 23(b)(3) if:

        the court finds that the questions of law or fact common to class members
        predominate over any questions affecting only individual members, and that a
        class action is superior to other available methods for fairly and efficiently
        adjudicating the controversy

Fed. R. Civ. P. 23 (emphasis added). The rule’s predominance requirement is related to but

“more demanding than” Rule 23(a)(2)'s commonality requirement. Naylor Farms, Inc. v.


4
  The Court granted summary judgment to Defendant on Plaintiff’s Fourth Cause of Action which asserted that
Energen owes an “implied duty” to market under the terms of the Colorado leases and that the express provisions of
the Trust rendered the claim as “unnecessary and superfluous.” Doc. 232 at 7.

                                                        12
        Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 13 of 19



Chaparral Energy, LLC, 923 F.3d 779, 789 (10th Cir. 2019) (citing Comcast Corp. v. Behrend,

569 U.S. 27, 34 (2013)). To satisfy Rule 23(b)(3), a plaintiff must “show that common questions

subject to generalized, classwide proof predominate over individual questions.” Id. The

predominance inquiry asks whether the common, “aggregation-enabling” issues in the case are

more prevalent or important than the non-common, “aggregation-defeating,” individual issues.

Id.

         A Rule 23(b)(3) class must also be “superior to other available methods for fairly and

efficiently adjudicating the controversy.” Fed R. Civ. P. 23(b)(3). Matters pertinent to finding a

class “superior” under the rule include:

         (A) the class members’ interests in individually controlling the prosecution or
         defense of separate actions;

         (B) the extent and nature of any litigation concerning the controversy already begun
         by or against class members;

         (C) the desirability or undesirability of concentrating the litigation of the claims in
         the particular forum; and

         (D) the likely difficulties in managing a class action.

      A. Predominance

      Rule 23(b)(3)’s predominance standard is “far more demanding” than the commonality

standard. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24 (1997). Predominance requires

that common questions must “predominate over any questions affecting only individual members.”

Rule 23(b)(3); see also Monreal v. Potter, 367 F.3d 1224, 1237 (10th Cir. 2004) (applying

Amchem).

         Plaintiffs contend that the Class leases “are very similar in this language and create

common questions of both fact and law” based on the common claim involving the non-payment

for the Class Members’ gas used in order to move the hydrocarbons off the lease premises,

                                                   13
      Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 14 of 19



including into and through gathering systems as well as in processing and treatment plant

operations. Energen points out that the differences in lease provisions regarding post-production

use of fuel gas means that damages must be calculated individually, and that different damages

defeat predominance. However, the fact that “damages may have to be ascertained on an individual

basis is not, standing alone, sufficient to defeat class certification.” Roderick, 725 F.3d at 1220

(“Material differences in damages determinations” will only destroy predominance if those

“individualized issues will overwhelm . . . questions common to the class”; Naylor Farms, 923

F.3d at 798 (finding individualized issues will not overwhelm issues common to the class because

there was evidence that plaintiff’s expert “can determine damages on a class[ ]wide basis through

use of a model,” thus obviating the need for individualized evidence). The Court agrees with

Plaintiff that the predominate question to be answered uniformly for all is whether Energen owe

and fail to pay royalty to the class on fuel gas. The class members’ gas (which is almost entirely

coalbed methane gas) was subject to only one gathering agreement. Exactly how much royalty was

owed to each lease owner is a separate question which would be addressed as a damages issue

which will be addressed separately. Moreover, the Court finds that the common evidence relating

to underpayment of fuel gas used off the premises will outweigh the individualized evidence that

may have to be considered in order to ascertain any damages related to how some of the individual

leases allocate post-production costs.

   A. Superiority

       Energen contends that a class is not a superior method for resolving this case because

determining liability and computing alleged damages requires an analysis of royalties paid to each

owner, each month, for each well. Defendant insists that resolving the Trust’s claims would

require forming multiple sub-classes for each type of royalty clause, including sub-groups



                                                14
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 15 of 19



accounting for gas quality and composition. These arguments do not withstand scrutiny. The

Court has already determined that any differences in gas quality do not seem to be an issue in this

case since most gas is CBM that is sent to one third-party processor and so the specter of having

to create many sub-groups to resolve the liability and damages issues is somewhat of an

overreaction. Nor will the calculation of damages be unmanageable. As Plaintiffs suggest, total

class damages can be determined on a class-wide basis using Energen’s own paychecks.

        Based on a review of some of the check stubs, see Doc. 244-6, many of the Class Members’

individual claims will be for amounts less than it will cost to prosecute and it would be

economically unfeasible to determine the royalty Energen should have paid for fuel gas in many,

individual lawsuits. See, e.g., Anchem Prods. Inc. v. Windsor, 521 U.S. 591, 617 (1997) (class

action achieves “economies of time, effort, and expense, and promote[s] . . . uniformity of decision

as to persons similarly situated, without sacrificing procedural fairness or bringing about other

undesirable result”). The Court therefore finds that a class action which aggregates the Class

Members’ claims is superior to forcing the putative Class Members to pursue individual and

expensive lawsuits. See Menocal v. GEO Grp., Inc., 882 F.3d 905, 917-918 (10th Cir. 2018)

(noting that class members “would have to overcome significant hurdles to adjudicate their

individual claims and thus have little “interest[ ] in individually controlling the prosecution or

defense of separate actions”).

III.    Rule 23(c)

        Rule 23 contains an implicit threshold requirement that the members of a proposed class

be “readily identifiable. EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014) (“A class

cannot be certified unless a court can readily identify the class members in reference to objective

criteria.”); Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 592-93 (3d Cir. 2012) (An “essential



                                                15
         Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 16 of 19



prerequisite” to class certification is that the “class must be currently and readily ascertainable

based on objective criteria.”); Fed. R. Civ. P. 23(c)(1)(B) (requiring Court to “define the class and

the class claims, issues, or defenses”).

           Energen argues that the class cannot be ascertained because the lease language differs

regarding specific post-production deductions allowed and that its electronic records do not

indicate the individuals from whom the owners received their royalty interests so that it is unable

to figure out which owners are being paid with deductions and which ones are being paid without

deductions. Defendant’s witness, Kimberly Ming, explained in her deposition that Energen paid

royalties from “division orders” which do not show the names of the owners with a description of

their oil and gas leases.5 Ms. Ming stated that it was “possible” to generate a report of all royalty

owners who have exemptions but that Energen does not have a “ready cross-reference to which

lease [those individuals] belong to”). Doc. 240-13 (Ming Dep). at 32.

           Plaintiffs aptly refer to this argument as Defendant’s “we lost track of which lease goes

with which owner” argument. It is based on Defendant’s assumption that in order to ascertain the

Class, the Court needs to separate out any differences in royalty language, but this is not so.

Energen again overlooks the current class description. All of Energen’s royalty owners under its

Colorado leases are putative class members because all of these putative class members allege

underpayment of royalty for fuel gas. As discussed previously, the class definition does not ride

on differences in royalty provisions for post-production deductions, but on Energen’s failure to

pay for gas used as fuel.

           Energen relies on cases which found that a certain class could not be ascertained, but these

cases can be distinguished. For example, Defendant cites to Adair v. EQT Prod. Co., 320 F.R.D.


5
    Samples of these “division orders” were not submitted to the Court as exhibits.


                                                           16
       Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 17 of 19



379, 391 (W.D. Va. 2017) for the proposition that the class could be ascertained based on only on

government filings that identified the royalty owners. However, in that case one of the four

proposed classes was initially defined to include both former and current gas estate owners” and

so many gas estate owners were not readily identifiable. The proposed class in this case includes

only present owners. Further, the court in Adair also found that with regard to another of the four

classes, ascertainability was met when the class was narrowed to include only leases that were

silent on the issue of post-production costs. The class here has been narrowed to include all leases

where Energen failed to pay for has used as fuel. Energen also cites to Abraham v. WPX Prod.

Prods., LLC, where the court found that the class was not ascertainable because plaintiffs had

failed to identify which leases' gas had been or was being processed at named plants. 317 F.R.D.

169 (D.N.M. 2016). In contrast, Plaintiffs have created a chart describing the pertinent lease

language in all of the leases in the purported class. See Doc. 235-1; cmp. Abraham, 317 F.R.D. at

249 (suggesting that on remand, plaintiffs could “create a chart classifying lease types” to establish

predominance).

         Energen contends that resolving ownership of the various leases in this case will be a

“complicated and individualized process” which should foreclose class certification. Doc. 240 at

11. Energen also argues that ascertainability is rendered even more difficult because not all of

names of the original lessors appear in the payment records produced in the Thiele lawsuit. See

Doc. 240-36 See Carol Thiele, et al. v. Energen Resources Corp., Case No. 15-CV-01475-DME-

KLM. The Thiele case is a related oil and gas case that was filed in Colorado and has been stayed



6
  The Thiele case is a related oil and gas case that was filed in Colorado and has been stayed pending resolution of
this case. See Carol Thiele, et al. v. Energen Resources Corp., Case No. 15-CV-01475-DME-KLM. This Court
denied Plaintiffs’ request for additional discovery and ruled that the discovery provided in the Thiele case regarding
the deduction of post-production costs could be used in this case. Thus, Energen’s reliance on the discovery
materials in Thiele


                                                          17
      Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 18 of 19



pending resolution of this case. Doc. 212 at 5, n.4. This Court denied Plaintiffs’ request for

additional discovery and ruled that the discovery provided in the Thiele case regarding the

deduction of post-production costs could be used in this case. Energen’s reliance on the discovery

materials in Thiele as a reason for its inability to identify lease owners in this case is somewhat

confusing, since discovery in this case was never limited to Thiele, and the Court’s ruling simply

allowed use of the materials produced in that case rather than open up discovery yet again in a case

which has been in litigation since 2013. Finally, in response to Defendant’s argument that the

members of the proposed class are not “currently and readily ascertainable,” Plaintiffs make a

good point: it is hard to believe that Energen proceeded to pay royalty for over one hundred wells

in the State of Colorado without knowing who it was paying as well as each owner’s respective

decimal interest in each well determined from their leases.          Therefore, the Court rejects

Defendant’s argument that the members of the proposed class are not ascertainable.

                                         CONCLUSION

       In sum, the Court finds and concludes that Plaintiffs have met their burden for the

prerequisites under Rule 23(a) for numerosity, commonality, typicality and adequacy. The Court

also finds and concludes that Plaintiffs have shown that the common questions predominate over

any questions affecting only individual members and that resolution of the issues in this case in a

class is superior to determining liability and computing alleged damages requires an analysis of

royalties paid to each owner, each month, for each well. Finally, the Court finds and concludes

that the members of the proposed class are readily ascertainable.

       THEREFORE,

       IT IS ORDERED that Plaintiffs’ Narrowed Motion for Class Certification (Doc. 235) is

hereby GRANTED for reasons described in this Memorandum Opinion and Order.



                                                18
Case 1:13-cv-00909-WJ-CG Document 256 Filed 12/05/19 Page 19 of 19




                              _________________________________________
                              CHIEF UNITED STATES DISTRICT JUDGE




                                19
